DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110064752 based on an application by Hutchinson et al. (US 752).

US 752 teaches extracellular EDC’s:

    PNG
    media_image1.png
    333
    349
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    407
    354
    media_image2.png
    Greyscale

In particular, US 752 teaches the CEN10-131 Scillarenin-linker construct:

    PNG
    media_image3.png
    221
    534
    media_image3.png
    Greyscale

See page 41.
With regard to targeting moieties that bind CD20, US 752 teaches that the targeting moiety includes non-internalizing targeting moieties, specifically CD20:


    PNG
    media_image4.png
    332
    348
    media_image4.png
    Greyscale

The difference between US 752 and the claimed inventions is that US752 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the structure of the disclosed EDC’s,  US 752 teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).


s 8, 10, 12, 14-16 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 752 In view of Applicant’s admission.

The rejected claims require that the targeting moiety is the rituximab antibody.  However, Applicant’s own background demonstrates that this antibody was well within the purview of those of ordinary skill: 
    PNG
    media_image5.png
    191
    677
    media_image5.png
    Greyscale

See Specification at page 3.
	In view of the above, those of ordinary skill could have applied the rituximab in the manner in a predictable fashion for the purposes of obtaining the claimed EDC’s.  Specifically, US 752 teaches anti-CD20-CEN10-131 EDC’s.  Applicant’s background is added for the proposition that rituximab applicable to these anti-CD20 EDC’s since it is the most widely used CD20 specific antibody.  In this way, Applicant’s background teaches that the particular known technique of using rituximab as an anti-CD20 antibody was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to anti-CD20-CEN10-131 EDC’s would have yielded predictable results.  Accordingly, using rituximab as the anti-CD20 targeting moiety would have been prima facie obvious.

Contrary to Applicant’s remarks:
US 752 specifically teaches CD20 as a preferred target for the targeting moiety:

    PNG
    media_image4.png
    332
    348
    media_image4.png
    Greyscale

The fact that Applicant characterizes CD20 is an “extracellular target” does not negate that fact that US 752 provides ample reason to include an anti-CD20 antibody as the targeting moiety.  Moreover, US 752 specifically teaches CEN10-131 Scillarenin-linker construct as the linker-drug portion.  In this manner, US 752 teaches the elements of the claimed conjugate with the requisite guidance and particularity.
Applicant also alleges that the art may have recognized anti CD20 antibodies as less preferred.  However, even if anti-CD20 antibodies may have disadvantages, this does not constitute a teaching away, see MPEP 2123 (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132”). 
Applicant concludes that since the CD20 antibodies may have some alleged disadvantages, the rejection fails to establish the requisite expectation of success.  However, Applicant is reminded that the expectation of success need only be reasonable, not absolute, see MPEP 2143.02 (“Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))”). Here, as outlined above, Rituximab’s advantages in the therapeutic context are well documented, and therefore provide not only a reason to include this antibody in therapeutic conjugates, such as those claimed here, but also a reasonable expectation that the antibody will provide a therapeutic benefit. Therefore, the rejection is maintained.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642